Title: Abigail Adams to Mary Smith Cranch, 8 May 1790
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
[8 May 1790]
I wrote to you ten days ago and informd you that my Family were very sick. I did not then conceive it to be, what I have since found it the Influenza. I have got better, but my cough & some other complaints still hang about me. Polly Tailor is so bad with it, that if she is not soon relieved the concequences threaten to be fatal to her. Louissa is very sick confind to her chamber I keep a Bottle of Tarter Emetick and administer it as soon as they complain. mr Adams has kept clear of it yet, and he is the only one who has not been attack’d in a greater or less degree Mrs Smith has had a slight attack. the children appear to have it comeing and almost every Body throughout the whole city are labouring under it. this afternoon I heard that my Friend mrs Rogers lies dangerously sick. this distresses me greatly because it is not in my power to render her any assistance. I last Evening heard from Thomas, and that your Family were well, but he does not mention mrs Norten by which I would fain hope that she is better. Mrs Smith Removed last week, and this makes it necessary for me to request a few articles from my House in Braintree. I must request the favour of my good Brother Cranch to get me a case made for my large looking glass, and to be so good as to pack it for me & send it by Barnard, with a note of the expence which I will pay to Barnard, my kitchen clock & press which stands in the kitchen, and two Glass Lanthorn which are in the chamber closset & the Stone Roller for the Garden. I should be glad to have all these things by Barnard. the Glass I do not know how to do without the Top I have here, I cannot afford to Buy, besides I have enough for the Braintree House, & should I purchase here must sell them again at a loss. this House is much better calculated for the glasses having all the Rooms Eleven foot high. I have not heard from you since I wrote you respecting Ruthe Ludden mrs Brisler has this disorder tho not Bad. I am impatient to hear from you pray let it be soon.
yours most affectionatly
A Adams
